Citation Nr: 1706301	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial 30 percent disability rating for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to July 1992, June 2005 to September 2005, November 2006 to March 2007, and September 2007 to August 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a July 2015 rating decision, an initial rating of 10 percent was granted for the entire period on appeal.  However, as the Veteran has stated that he believes a 30 percent rating is warranted, this is not a full grant of the benefit sought, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2016, the Veteran submitted a claim seeking service connection for tinnitus and for residuals from service in the Southwest Theater of Operations.  As these issues have not yet been adjudicated, they are referred to the RO for the appropriate action.  


FINDING OF FACT

Throughout the claim on appeal, the Veteran's GERD has manifested in symptoms such as persistently recurrent epigastric distress, pyrosis, reflux, and arm pain resulting in considerable impairment of health, and more nearly approximates a 30 percent disability rating.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for GERD, the full benefits sought on appeal, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran contends that service-connected GERD is more severe than is currently rated.  He filed the current claim in April 2010, within one year of his discharge from service.  As such, the initial 10 percent disability rating has been assigned throughout the entire period on appeal, beginning August 18, 2009, the day following his discharge from service.  

The Veteran specifically stated, through a February 2017 brief submitted by his representative, that he was entitled to a 30 percent disability rating for service-connected GERD under Diagnostic Code (DC) 7346.  Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346, the criteria for the 30 percent rating include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346 (2016).  

The Board concludes that service-connected GERD has more nearly approximately a 30 percent disability rating throughout the period on appeal.  Specifically, the record demonstrates that the Veteran developed GERD during military service.  Since then, he has required treatment for GERD, including with prescription medication as well as over-the-counter medication.  

Throughout the claim, the Veteran has endorsed more of the symptoms associated with a 30 percent rating.  The evidence, which includes August 2010 and November 2014 VA examinations as well as VA treatment, shows that the Veteran has endorsed the symptoms of constant pyrosis/heartburn, epigastric pain, reflux, and excessive burping.  During the 2010 examination, the Veteran reported regurgitation of his stomach contents in addition to excessive burping.  Although the 2010 examination report indicates that the Veteran denied scapular pain, he reported in a January 2011 statement to VA and the 2014 VA examination that he has had constant right arm and shoulder pain. 

The Veteran reported during the 2014 VA examination that his frequent episodes of heartburn and GERD symptoms require him to leave work and move from his desk job to treat the condition, which reduces efficiency and slows production.  He reported four or more episodes of epigastric distress per year each lasting less than a day, four or more episodes of arm pain lasting one to nine days, and four or more episodes of reflux and heartburn per year lasting 10 days or more.  The Veteran also reported sleep disturbance due to his GERD symptoms four or more times per year. 

The Board concludes based on the foregoing, that the Veteran's GERD more nearly approximated a 30 percent disability rating throughout the period on appeal, as he endorsed persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

As noted above, the Veteran, through his representative, specifically stated that he was seeking a 30 percent disability rating for service-connected GERD.  Since the Board is granting a 30 percent disability below, this decision represents a full grant of the benefits sought on appeal.  As such, consideration of a disability rating in excess of 30 percent, to include entitlement to an extraschedular rating and entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), is not warranted.  


ORDER

An initial 30 percent disability rating for GERD is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


